Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Note: 	It is noted that claims 1-8 and 11-13 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.















Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Ikeda et al (Convenient and Highly Efficient Synthesis of Boron-Dipyrrins Bearing an Arylboronate Center, cited on IDS filed on 11/25/2020), Ikeda et al (WO 2013/3035303, cited on IDS filed on 10/21/2020, see English language translation attached to previous Office Action), Sirbu et al (see One-Pot Synthesis of a Mono-O,B,N-strapped BODIPY Derivative Displaying Bright Fluorescence in the Solid State attached to previous Office Action), Chen et al (see Sterically Protected N2O-Type Benzopyrromethene Boron Complexes from Boronic Acids with Intense Red/Near-Infrared Fluorescence attached to previous Office Action), Inouchi et al (US 2019/0270758), and Ichihashi et al (US 2018/0134952) for the following reasons:

Regarding claims 9-10, Ikeda et al discloses the following compounds:

    PNG
    media_image1.png
    207
    183
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    277
    293
    media_image2.png
    Greyscale
.
These compounds correspond to Formulas (I) and (II) recited in claims 9 and 10, respectively. In these compounds the recited group L3 is given by Formula (1-1), i.e.

    PNG
    media_image3.png
    51
    83
    media_image3.png
    Greyscale
.
Claims 9 and 10 require that when L3 is given by Formula (1-1), L2 in Formulas (I) and (II) is a carbonyl group or an alkylene group having 1 to 6 carbon atoms. In the compounds of the reference, L2 of the present claims is a single bond. Accordingly, the reference discloses a compound outside the scope of that claimed, and therefore the reference does not disclose or suggest the compound as required by claims 9 and 10.

Regarding claims 9-10, Ikeda et al discloses compounds such as:

    PNG
    media_image4.png
    223
    272
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    295
    387
    media_image5.png
    Greyscale
.
These compounds correspond to the Formulas (I) and (II) recited in claims 9 and 10, respectively. In these compounds the recited group L3 is given by Formula (1-1), i.e.

    PNG
    media_image3.png
    51
    83
    media_image3.png
    Greyscale
.
Claims 9 and 10 require that when L3 is given by Formula (1-1), L2 in Formulas (I) and (II) is a carbonyl group or an alkylene group having 1 to 6 carbon atoms. In the compounds of the reference, L2 of the present claims is a single bond. Accordingly, the reference discloses a compound outside the scope of that claimed and therefore the reference does not disclose or suggest the compound as required by claims 9 and 10.

Regarding claim 9, Sirbu et al discloses the following compound:

    PNG
    media_image6.png
    196
    133
    media_image6.png
    Greyscale
.
This compound corresponds to Formula (I) recited in claim 9, where the recited group L3 is given by Formula (1-1), i.e.

    PNG
    media_image3.png
    51
    83
    media_image3.png
    Greyscale
.
Claim 9 requires that when L3 is given by Formula (1-1), L2 in Formula (I) is a carbonyl group or an alkylene group having 1 to 6 carbon atoms. In the compound of the reference, L2 of the present claim is a single bond. Accordingly, the reference discloses a compound outside the scope of that claimed, and therefore the reference does not disclose or suggest the compound as required by claim 9.

Regarding claim 10, Chen et al discloses the following compound:

    PNG
    media_image7.png
    214
    294
    media_image7.png
    Greyscale
.
This compound corresponds to Formula (II) recited in claim 10, where the recited group L3 is given by Formula (1-1), i.e.

    PNG
    media_image3.png
    51
    83
    media_image3.png
    Greyscale
.

Claim 10 requires that when L3 is given by Formula (1-1), L2 in Formula (II) is a carbonyl group or an alkylene group having 1 to 6 carbon atoms. In the compound of the reference, L2 of the present claim is a single bond. Accordingly, the reference discloses a compound outside the scope of that claimed, and therefore the reference does not disclose or suggest the compound as required by claim 10.

Regarding claim 10, Inouchi et al discloses the following compound:

    PNG
    media_image8.png
    189
    262
    media_image8.png
    Greyscale
.
This compound does not correspond to Formula (II) recited in claim 10, where the recited group L3 is given by Formula (1-1), i.e.

    PNG
    media_image3.png
    51
    83
    media_image3.png
    Greyscale
,
Claim 10 requires that when L3 is given by Formula (1-1), L2 in Formula (II) is a carbonyl group or an alkylene group having 1 to 6 carbon atoms. In the compound of the reference, L2 of the present claim is a single bond ad not an alkylene or carbonyl group. Furthermore, in the compound of the reference the adjacent groups in Formula (II), i.e. R3/R4 and R1/R1, form a benzene ring. However, claim 10 does not recite that these groups can form aromatic rings. Accordingly, the reference discloses a compound outside the scope of that claimed, and therefore the reference does not disclose or suggest the compound as required by claim 10.

Regarding claims 9 and 10, Ichihashi et al discloses the following compound:

    PNG
    media_image9.png
    177
    286
    media_image9.png
    Greyscale
.
Claims 9 and 10 recite compounds with the formulas:

    PNG
    media_image10.png
    169
    241
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    161
    236
    media_image11.png
    Greyscale
, respectively.
It is clear from the formulas required by claims 9 and 10 that the reference does not disclose or suggest a compound encompassed by the present claims.

In light of the above, it is clear that Ikeda et al, Ikeda et al, Sirbu et al, Chen et al, Inouchi et al, and Ichihashi et al, either alone or in combination do not disclose or suggest the compounds as required by claims 9 and 10.

In light of the above, the present claims are passed to issue.

Claims 9-10 are allowable. Claims 1-8 and 11-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on1/6/2022, is hereby withdrawn and claim  1-8 and 11-13 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or no statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Thus, given that claims 1-8 and 11-13 recites the product limitations recited in claims 9 and 10, it is noted that present claims 1-8 and 11-13 are allowable over the “closest” prior art Ikeda et al, Ikeda et al, Sirbu et al, Chen et al, Inouchi et al, and Ichihashi et al for the same reasons set forth in Paragraph 1 above. Further, it is noted that there is no disclosure or suggestion in Ikeda et al, Ikeda et al, Sirbu et al, Chen et al, Inouchi et al, and Ichihashi et al of the claimed color conversion composition as required in present claims 1-8 and 11-13.

In light of the above, it is clear that claims 1-8 and 11-13 are allowable over the “closest” prior art, and thus, the claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767